          Case 2:19-cr-00369-DWA Document 30 Filed 04/20/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                )
                                        )
    v.                                  )     Criminal No. 19-369
                                        )     *UNDER SEAL*
                                        )     *EX PARTE*
LAFON ELLIS                             )

                                   ORDER OF COURT

         AND NOW, this _____ day of April, 2020, upon consideration of the foregoing

Request for Issuance of Subpoenas Duces Tecum Pursuant to Rule 17(b) and 17(c) of

the Federal Rules of Criminal Procedure, it is hereby ORDERED, ADJUDGED, AND

DECREED that the requested subpoena shall be issued and served by an authorized

representative of the Federal Public Defender Office, directing the persons listed in

the schedule to produce the requested records to the Defendant’s attorney, Khasha

Attaran, at the Federal Public Defender’s Office located at 1001 Liberty Ave., Suite

1500, Pittsburgh, PA 15222; and by the requested date listed on the schedule.

         IT IS FURTHER ORDERED that the within Order, schedule, and subpoena

be sealed and that only an authorized representative of the Federal Public Defender

be permitted to view and utilize the within Order, schedule, and subpoena.
        Case 2:19-cr-00369-DWA Document 30 Filed 04/20/20 Page 2 of 5




                               SUBPOENA SCHEDULE

Cybergenetics
160 N Craig St., Suite 210
Pittsburgh, PA 15213

Must provide the following to Khasha Attaran, Federal Public Defender’s Office, 1001
Liberty Ave., Suite 1500, Pittsburgh, PA 15222 within two weeks of receipt of the
subpoena request.

   1) All documents related to Lafon Devon Ellis.

   2) Any non-disclosure agreement between the Allegheny County District
      Attorney’s Office and Cybergenetics in connection with the use of TrueAllele.

   3) All emails between employees of Cybergenetics to law enforcement including
      members of the Allegheny County District Attorney’s Office, and members of
      the United States Attorney’s Office for the Western District of Pennsylvania in
      reference to Lafon Devon Ellis.

   4) With reference to the work performed in relation to Lafon Devon Ellis,
      disclosure of the following is requested:

         a. Biological testing case file: Please provide a complete copy of the case
            file including all records made by each laboratory in connection with
            biological testing in the instant case, including biological screening,
            serological testing, presumptive testing, microscopy and DNA testing.
            Please provide documentation of any DNA profile uploaded to a local,
            state or national DNA database (LDIS, SDIS or NDIS). Please provide
            photographic quality copies of all photographs in the original case file
            (including photographs of evidence). Electronic copies of photographs
            are acceptable.

         b. Chain of custody and current disposition of evidence: Please
            provide copies of all records that document the treatment and handling
            of biological evidence in the instant case, from the initial point of
            collection up to the current disposition. This information should include
            documentation that indicates where and how the materials were stored
            (temperature and type of container), the amount of evidence material
Case 2:19-cr-00369-DWA Document 30 Filed 04/20/20 Page 3 of 5




    that was consumed in testing, the amount of material that remains, and
    where and how the remaining evidence is stored. In the event that the
    chain of custody spans several different agencies or laboratories, please
    address this request to each agency and/or laboratory that handled said
    items.

 c. Data files: Please provide copies of all computer data files created in
    the course of performing the DNA testing and analyzing the data in this
    case (i.e., both raw data and processed data). These data files should
    include all sample files (“.fsa” and/or ".hid"), project files (“.ser”), matrix
    files, size standard files and analysis method files. In the event that a
    particular data file cannot be produced, please provide name of said file
    with explanation for nonဨproduction.

 d. Laboratory protocols, frequency tables and interpretation
    guidelines: Please provide a copy of the standard operating protocols
    (SOPs), frequency tables and interpretation guidelines relied upon to
    perform the testing in the instant case. Interpretation guidelines should
    include those that address; (i) peak detection threshold(s), (ii) stochastic
    threshold(s), (iii) interpretation of mixed samples, (iv) declaration of
    inclusions, exclusions and inconclusive findings, and (v) policies for
    reporting results and statistics.

 e. Unexpected results and corrective actions: For each laboratory
    that performed DNA testing in the instant case, please provide copies of
    the laboratory’s log of unexpected results and corrective actions. The
    logs should be provided for the time period beginning six months before
    the start of testing and ending six months after the completion of
    testing. Documentation should be provided for unexpected result events
    that arose due to mechanical, chemical and analyst operations,
    including; contamination, the presence of extraneous DNA, sample
    handling errors or any other reason. The logs should be provided for all
    laboratory personnel not just the analyst(s) who performed the testing
    in the instant case. Please note, this is a request for the logs themselves,
    not just for entries within the logs that pertain to the instant case.

 f. Accreditation: Please provide copies of the following for any laboratory
    that performed DNA testing in the instant case: All licenses or other
    certificates of accreditation held by the laboratory; Quality Assurance
    Audit Documents bracketing the testing in the instant case, including
    the last external audit before the start of testing, the first external audit
Case 2:19-cr-00369-DWA Document 30 Filed 04/20/20 Page 4 of 5




    after the completion of testing and all audits, both external and internal,
    for the time period between. This information should include the audit
    documents and all communications between the auditing agency and the
    laboratory being audited. Electronic copies preferred.

 g. Laboratory personnel: Please provide background information for
    each person involved in conducting or reviewing the DNA testing
    performed in the instant case, including: Current resume and job
    description; A summary of proficiency test results.

 h. Communications: Please provide a copy of all communications
    between laboratory personnel and any other party with regard to the
    instant case, including letters, memos, emails and records of telephone
    conversations (including communications with regard to any DNA
    profile uploaded to a local, state or national DNA database (LDIS, SDIS
    or NDIS)).

 i. Source Code for TrueAllele.

 j. How were the TrueAllele results verified in this case?

 k. Summary of bases relied upon by TrueAllele.

 l. Written reports relied upon by TrueAllele and person operating
    TrueAllele

 m. Tests relied upon by TrueAllele and person operating TrueAllele

 n. The underlying science used by TrueAllele software to give the ultimate
    conclusion.

 o. Features and limitations of probabilistic genotyping program
    (TrueAllele) and the impact that those items will have on the validation
    process

 p. All validation studies documented by the lab in accordance with the FBI
    Quality Assurance Standards for Forensic DNA Testing Laboratories.

 q. Access to documentation that explains how the software performs its
    operations and activities, to include the methods of analysis and
    statistical formulae, the data to be entered in the system, the operations
 Case 2:19-cr-00369-DWA Document 30 Filed 04/20/20 Page 5 of 5




     performed by each portion of the user interface, the workflow of the
     system, and the system reports or other outputs.

  r. Proof of appropriate security protection to ensure only authorized users
     can access the software and data. List of names who accessed the data.

  s. Jurisdiction in which TrueAllele has not been admitted under either
     Daubert or Frye standards.


COSTS TO BE BORNE BY THE GOVERNMENT.


                               __________________________________
                               Donetta W. Ambrose
                               United States Senior District Judge
